





CITATION: Ontario v. Coote, 2011 ONCA 562



DATE: 20110824



DOCKET: C53319



COURT OF APPEAL FOR ONTARIO



Sharpe, Armstrong and Karakatsanis JJ.A.



BETWEEN



Her Majesty the Queen in Right of Ontario



Respondent



and



Antoine Coote aka Antoine Coote aka Claufield Anthony
          St. Orbin Coote



Appellant

and

Lawyers Professional Indemnity Company

Respondent

and

Antoine Coote aka Antoine Coote aka Claufield Anthony St. Orbin
          Coote

Appellant



Antoine Coote, in person



Jeremy Glick and Zachary Green, for Her Majesty The Queen in
          Right of Ontario

Raj Anand and Faren H. Bogach, for the Lawyers Professional
          Indemnity Company



Heard: August 23, 2011



On appeal from the judgment of Justice K.M. Van Rensburg of
          the Superior Court of Justice dated February 10, 2011.



APPEAL BOOK ENDORSEMENT



[1]

The application judge gave very thorough reasons fully explaining the
    factual and legal grounds for declaring the appellant to be a vexatious
    litigant pursuant to s. 140 of the
Courts of Justice Act
.  We see no
    error in those reasons.  Appeal dismissed.

[2]

Costs to Lawyers Professional Indemnity Company of the appeal and
    motion fixed at $10,000 inclusive of taxes and disbursement and to the Attorney
    General for the appeal and motion fixed at $500 inclusive of taxes and
    disbursements.


